Citation Nr: 0826948	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-41 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than July 7, 
1989, for the establishment of service connection for 
traumatic arthritis of the spine (hereinafter, "low back 
disorder"), to include as due to clear and unmistakable 
error (CUE) in an October 1994 rating decision.

2.  Entitlement to service connection for osteoarthritis of 
the shoulders, elbows, wrists, hips, and knees, to include as 
secondary to the service-connected low back disorder.

(The issue of whether a June 1950 decision of the Board of 
Veterans' Appeals (Board) should be revised or reversed on 
the basis of CUE is the subject of a separate decision under 
a different docket number).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This matter is before the Board on appeal from rating 
decisions promulgated in July 2002 and January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  By the July 2002 rating decision, the RO 
denied service connection for osteoarthritis.  Thereafter, by 
the January 2005 rating decision, the RO found that an 
earlier effective date was not warranted for the veteran's 
service-connected low back disorder.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for the 
veteran's low back disorder by an October 1949 rating 
decision, which was subsequently upheld by a June 1950 Board 
decision.  

3.  Rating decisions dated in August 1955 and April 1956 
found that no change was warranted in the denial of service 
connection for a low back disorder.  The veteran was informed 
of these decisions, as well as his right to appeal, and he 
did not appeal.

4.  The veteran's claim to reopen service connection for a 
low back disorder was received in February 2003.

5.  Service connection was established for the veteran's low 
back disorder by a May 1994 Board decision.  Thereafter, an 
October 1994 rating decision effectuated that decision, and 
assigned an initial evaluation of 60 percent, effective July 
7, 1989, for the establishment of service connection for that 
disability.  Although the veteran initiated an appeal of the 
effective date assigned, he withdrew that claim in November 
1995.

6.  The effective date assigned for the veteran's low back 
disorder is not the product of CUE in the October 1994 rating 
decision.

7.  The preponderance of the evidence is against a finding 
that the veteran's osteoarthritis of the shoulders, elbows, 
wrists, hips, and knees is causally related to active service 
to include as secondary to the service-connected low back 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 7, 
1989, for the establishment of service connection for the 
veteran's low back disorder, to include on the basis of CUE 
in an October 1994 rating decision, are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110, 7111 (West 2002); 38 C.F.R. §§ 
3.105, 3.159, 3.400, 20.1400, 20.1403 (2007); Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).

2.  The veteran's osteoarthritis of the shoulders, elbows, 
wrists, hips, and knees, were not incurred in or aggravated 
by active service, and are not secondary to the service-
connected low back disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the earlier effective date claim, the Board 
concludes, for the reasons stated below, that the veteran's 
claim must be denied as a matter of law.  In VAOPGCPREC 5-
2004 VA's Office of General Counsel held that the law does 
not require either notice or assistance when the claim cannot 
be substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duties to assist and notify are not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As such, 
there is simply no notification the Board can provide in the 
present appeal, and no evidence the veteran can submit, which 
would provide the benefit sought, that is an effective date 
earlier than July 9, 1989, for the establishment of service 
connection for a low back disorder.  Nevertheless, it is 
noted that a VCAA-compliant notification letter was sent to 
the veteran in October 2006 regarding his earlier effective 
date claim, and included the specific information on such 
claims mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, as a general 
rule the adjudication of a claim for an earlier effective 
date is based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the veteran.  
Thus, there is no reasonable possibility that any additional 
development could support the veteran's claim.

In regard to the service connection claim, the Board notes 
that the veteran was sent preadjudication notice in accord 
with Pelegrini v. Principi, 18 Vet. App. 112 (2004) by a 
letter dated in April 2002.  He was also sent additional 
notification by letters dated in October 2004, February 2006, 
and April 2006.  Taken together, these letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the April 2006 letter contained the necessary 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman, 
supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  Further, he had 
the opportunity to present evidence and argument in support 
of his case, and has indicated he does not want a hearing in 
conjunction with this case.  Moreover, he was accorded a VA 
medical examination in May 2005 which specifically addressed 
his osteoarthritis claim.  Consequently, the Board finds that 
the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Earlier Effective Date

The law provides that the effective date for the grant of 
service connection for a disease or injury is the day 
following separation from active duty or the date entitlement 
arose if a claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Historically, it is noted that service connection was 
previously denied for the veteran's low back disorder by an 
October 1949 rating decision, which was subsequently upheld 
by a June 1950 Board decision.  Thereafter, rating decisions 
dated in August 1955 and April 1956 found that no change was 
warranted in the denial of service connection for a low back 
disorder.  The veteran was informed of these decisions, as 
well as his right to appeal, and he did not appeal.  Service 
connection was subsequently established for the veteran's low 
back disorder by a May 1994 Board decision.  Thereafter, an 
October 1994 rating decision effectuated that decision, and 
assigned an effective date of July 7, 1989, for the award of 
service connection and a 60 percent rating for that 
disability.  Although the veteran initiated an appeal of the 
effective date assigned, he withdrew that claim in November 
1995.  Consequently, the October 1994 rating decision, 
including the effective date assigned therein, is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."  Second, a decision 
"is subject to revision on the ground of clear and 
unmistakable error."  38 U.S.C.A. § 5109A.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  However, the Court 
emphasized that because the proper effective date for an 
award based on a claim to reopen can be no earlier than the 
date on which that claim was received, only a request for 
revision based on CUE could result in the assignment of an 
earlier effective date for the appellant's awards.  See also 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) 
("[A]bsent a showing of [clear and unmistakable error, the 
appellant] cannot receive disability payments for a time 
frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date.").

Stated differently, the veteran submitted his current claim 
for an earlier effective date in February 2003, which 
constitutes an application to reopen his earlier effective 
date claim.  Consequently, the reopened claim could not 
receive an effective date earlier than February 2003.  See 
id.; see also 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).  Assigning an effective date in 2003 
would not benefit the veteran and would serve no purpose.  
Thus, at this point, the veteran is legally precluded from 
receiving an effective date earlier than July 7, 1989, for 
the grant of service connection for the low back disorder.  
The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Court noted in the Rudd decision that a claimant is not 
without recourse in such circumstances, "as he remains free 
to file a motion to revise based upon clear and unmistakable 
error" with respect to the decision that determined he was 
not entitled to an earlier effective date.  Here, the veteran 
has contended that there was CUE in the October 1994 rating 
decision in not assigning an effective date from December 
1945 as he maintains the disability had been present since 
service.  The Board wishes to emphasize, however, that the 
Court has consistently stressed the rigorous nature of the 
concept of clear and unmistakable error.  In various 
decisions, the Court has emphasized that to assert a valid 
claim of CUE, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated; 
he must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been different but for the alleged error.  The 
mere assertion of CUE is not sufficient to reasonably raise 
the issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) 
(en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc 
review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  Here, 
it does not appear that the veteran has identified any 
specific error with respect to the October 1994 rating 
decision.  Rather, the only such assertion appears to be a 
January 2008 motion from his accredited representative that 
the original denial of service connection for the disability 
in the Board's June 1950 decision was the product of CUE.  
For the reasons addressed in a separate decision, the Board 
has concluded that the June 1950 decision was not the product 
of CUE.  As there has been no other allegation of CUE in this 
case, the earlier effective date the veteran seeks on appeal 
is precluded by law.  Consequently, the Board has no choice 
but to deny the appeal.


II.  Service Connection

The veteran has essentially contended that he has developed 
generalized osteoarthritis of multiple joints secondary to 
his service-connected low back disorder.  He has indicated 
that the osteoarthritis of the lumbar spine, which has been 
recognized as due to an in-service injury, spread to the 
other joints.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Initially, the Board notes that the veteran's service 
treatment records do not reflect he was diagnosed with 
osteoarthritis of the claimed joints during his period of 
active service, to include on his December 1945 discharge 
examination.  Rather, his spine and extremities were 
evaluated as normal on this examination with the exception of 
history of intermittent cellulitis of the dorsal aspect of 
the right foot unassociated with local infection.  Further, 
there was no indication of osteoarthritis of any of the 
claimed joints on VA medical examinations conducted in 
October 1946, December 1947, February 1951, March 1959, 
October 1969, March 1974, and December 1992.  In short, the 
first indication of the claimed generalized osteoarthritis of 
multiple joints in the competent medical evidence was decades 
after his separation from service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates the veteran's osteoarthritis of the shoulders, 
elbows, wrists, hips, and knees, to active service, to 
include as secondary to the service-connected low back 
disorder.  Rather, there is competent medical evidence 
against such a finding.  Specifically, the May 2005 VA 
medical examiner who, after evaluation of the veteran and 
review of his claims folder, opined that his generalized 
osteoarthritis was not likely due to the service-connected 
low back disorder, and was more likely age related.  No 
competent medical evidence has been submitted which refutes 
this opinion.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Consequently, the benefit sought on 
appeal must be denied.


ORDER

Entitlement to an effective date earlier than July 7, 1989, 
for the establishment of service connection for low back 
disorder, to include as due to CUE in an October 1994 rating 
decision, is denied.

Entitlement to service connection for osteoarthritis of the 
shoulders, elbows, wrists, hips, and knees, to include as 
secondary to the service-connected low back disorder, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


